 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                        SOUTHERN DISTRICT OF CALIFORNIA
13
14   JOSHUA SIEGEL,                                     Case No.: 18-cv-02493-WQH-BGS
15                                    Petitioner,
                                                        REPORT AND
16   v.                                                 RECOMMENDATION RE MOTION
                                                        TO DISMISS PETITION FOR WRIT
17   Robert Neuschmid; Xavier Becerra The
                                                        OF HABEAS CORPUS
     Attorney General of the State of
18
     California,
                                                        [ECF No. 6]
19                                  Respondent.
20
21         Petitioner Joshua Siegel (“Petitioner”), a state prisoner proceeding pro se and in
22   forma pauperis, filed a Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28
23   U.S.C. §2254, challenging his 2014 conviction in San Diego County Superior Court case
24   number SCD248328. (ECF No. 1.)1 Respondent Robert Neuschmid (“Respondent”)
25   moves to dismiss the Petition contending the Petition is untimely. (ECF No. 6.) Petitioner
26
     1
27    The Court cites the CM/ECF pagination when referencing the Petition and attached
     exhibits (ECF No. 1) and Respondent’s Motion to Dismiss (ECF No. 6). It cites to internal
28
     pagination for Lodgments.

                                                    1
                                                                            18-cv-02493-WQH-BGS
 1   did not file an opposition. (See docket.)
 2           This Report and Recommendation is submitted to United States District Judge
 3   William Q. Hayes pursuant to 28 U.S.C. § 636 (b)(1) and Local Civil Rule HC.2 of the
 4   United States District Court for the Southern District of California.        Based on the
 5   documents and evidence presented, and for the reasons set forth below, the Court
 6   RECOMMENDS that Respondent’s Motion to Dismiss (ECF No. 6) be GRANTED and
 7   that this action be DISMISSED.
 8      I.     BACKGROUND
 9           On August 27, 2014, a jury in San Diego County Superior Court case number
10   SCD248328 convicted Petitioner of one count of attempted robbery pursuant to California
11   Penal Codes § 211 and § 664; two counts of assault with a deadly weapon pursuant to Penal
12   Code § 245(a)(1); and one count of burglary pursuant to Penal Code § 459. A true finding
13   was made that Petitioner personally used a deadly and dangerous deadly weapon pursuant
14   to Penal Code §§ 12022(b)(1), 1192.7(c)(23), and Petitioner admitted to seven prior strike
15   offenses and seven prior serious felony offenses. (Lodgment 3, CT at 264–67; Lodgment
16   12 at 2–3.) On March 13, 2015, Petitioner was sentenced to eighty-one (81) years to life
17   in prison. (Lodgment 3, CT at 207, 209.)
18           Petitioner filed a timely direct appeal with the California Court of Appeal.
19   (Lodgment 12 at 3; Lodgment 4.) Following briefing, the California Court of Appeal
20   issued an opinion affirming the judgement. (Lodgment 7.) On March 13, 2017, on a
21   rehearing, the California Court of Appeal again affirmed the trial court’s ruling.
22   (Lodgment 12 at 59.) Petitioner then filed a petition for review with the California Supreme
23   Court. (Lodgment 13.) On June 21, 2017, the California Supreme Court denied the petition
24   for review. (Lodgment 14.)
25           Petitioner did not file any state habeas corpus petitions. (See Lodgments.) He
26   constructively filed the instant federal Petition for Writ of Habeas Corpus on October 24,
27   2018, nearly sixteen months after the California Supreme Court’s denial, in which he
28

                                                  2
                                                                              18-cv-02493-WQH-BGS
 1   alleges nine claims of various due process violations and ineffective assistance of counsel.
 2   (ECF No. 1 at 14.)
 3            Respondent filed his Motion to Dismiss the Petition on June 26, 2019. (ECF No. 6.)
 4   Petitioner did not file any opposition to the motion. (See ECF No. 4 [setting opposition
 5   deadline as August 22, 2019].)
 6      II.       DISCUSSION
 7            Rule 4 of the Rules Governing Section 2254 Cases in the United States District
 8   Courts expressly permits a district court to dismiss a habeas petition “[i]f it plainly appears
 9   from the petition and any attached exhibits that the petitioner is not entitled to relief in the
10   district court.” Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. foll. § 2254; see also
11   Gutierrez v. Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983) (“Rule 4 explicitly allows a
12   district court to dismiss summarily the petition on the merits when no claim for relief is
13   stated.”).
14            As an initial matter, the Court notes that Petitioner named two Respondents in his
15   Petition: Robert Neuschmid, the Warden, and Xavier Becerra, the California Attorney
16   General. (See ECF No. 1.) Rule 2 of the Rules Governing § 2254 Cases provides that the
17   state officer having custody of the petitioner shall be named as respondent. See Rule 2(a),
18   Rules Governing Section 2254 Cases, foll. 28 U.S.C.A. § 2254. “If the petitioner is not
19   yet in custody—but may be subject to future custody—under the state-court judgment
20   being contested, the petition must name as respondents both the officer who has current
21   custody and the attorney general of the state where the judgment was entered.” Id. Rule
22   2(b). Petitioner is in custody and is currently serving his sentence. Because there is no
23   basis for Petitioner to have named the California Attorney General as a Respondent, the
24   Court RECOMMENDS dismissing Xavier Becerra as a named Respondent to this action.
25            In his Motion to Dismiss, Respondent Neuschmid moves to dismiss the Petition as
26   untimely. (ECF No. 6-1.) Respondent asserts that the limitations period in this case started
27   to run in September 2017 when Petitioner’s state court judgment became final. (Id. at 2–
28   3.) Respondent argues that Petitioner is not entitled to statutory or equitable tolling. (Id.)

                                                    3
                                                                                 18-cv-02493-WQH-BGS
 1   As noted above, Petitioner did not file an opposition.
 2         A. The Petition Is Barred by the AEDPA Statute of Limitations
 3         Respondent argues the Petition is barred by the Antiterrorism and Effective Death
 4   Penalty Act of 1996’s one-year statute of limitations as no statutory tolling occurred before
 5   the limitations period expired and there is no basis for equitable tolling. (ECF No. 6–1 at
 6   2–3). For the reasons discussed below, statutory tolling does not render the Petition timely,
 7   Petitioner is not entitled to equitable tolling, and he does not fall within the narrow actual
 8   innocence exception.
 9             1. AEDPA’s One Year Statute of Limitations and Commencement of the
10                Limitations Period
11         The instant Petition was filed after April 24, 1996 and is subject to the Antiterrorism
12   and Effective Death Penalty Act of 1996 (“AEDPA”). AEDPA provides a one-year statute
13   of limitations for filing a habeas corpus petition in federal court. Pace v. DiGuglielmo, 544
14   U.S. 408, 410 (2005) (citing 28 U.S.C. § 2244(d)(1)). This one-year statute of limitations
15   period begins to run at the latest of:
16         (A) the date on which the judgment became final by the conclusion of direct
               review or the expiration of the time for seeking such review;
17
18         (B) the date on which the impediment to filing an application created by State
               action in violation of the Constitution or laws of the United States is
19
               removed, if the applicant was prevented from filing by such State action;
20
           (C) the date on which the constitutional right asserted was initially recognized
21
               by the Supreme Court, if the right has been newly recognized by the
22             Supreme Court and made retroactively applicable to cases on collateral
               review; or
23
24         (D) the date on which the factual predicate of the claim or claims presented
              could have been discovered through the exercise of due diligence.
25
26   28 U.S.C. § 2244(d)(1). Here, subparagraphs (B) through (D) are not applicable to
27   Petitioner. He has provided no argument or evidence that there were state impediments
28   preventing him from seeking further relief, that his claims rely on a new constitutional

                                                   4
                                                                                18-cv-02493-WQH-BGS
 1   right, or that the factual predicate for his claim was unknown at the time his conviction
 2   became final. Thus, AEDPA’s one-year statute of limitations begins to run on “the date
 3   on which judgment became final by the conclusion of direct review or the expiration of the
 4   time for seeking such review[.]” 28 U.S.C. § 2244(d)(1)(A). Petitioner had one year from
 5   the date his conviction became final to file a petition for writ of habeas corpus in federal
 6   court. Calderon v. U.S. District Court, 128 F.3d 1283, 1286–87 (9th Cir. 1997), as
 7   amended on denial of reh’g and reh’g en banc, cert. denied, 522 U.S. 1099 (1998),
 8   overruled on other grounds by Calderon v. U.S. District Court, 163 F.3d 530 (9th Cir.
 9   1998), cert. denied 523 U.S. 1063 (1999).
10         When a habeas petitioner seeks discretionary review by the state’s highest court but
11   does not file a petition with the United States Supreme Court, the judgment becomes final
12   when the prisoner’s time to petition the Supreme Court expires. Gonzalez v. Thaler, 565
13   U.S. 134, 149-50 (2012); see also United States v. Winkles, 795 F.3d 1134, 1136 n.1 (9th
14   Cir. 2015) (citing Clay v. United States, 537 U.S. 522, 532 (2003)) (“The time for filing a
15   section 2255 motion is one year from the date on which the judgment of conviction
16   becomes final. 28 U.S.C. § 2255(f)(1). This period includes the 90 days in which a
17   defendant may petition for certiorari to the Supreme Court.”) United States Supreme Court
18   Rule 13 provides that a petition for certiorari must be filed within ninety days of the entry
19   of an order denying discretionary review by the state supreme court. See Sup. Ct. R. 13.
20   Thus, Petitioner’s conviction became final 90 days after the California Supreme Court
21   denied his petition for direct review. See Bowen v. Roe, 188 F.3d 1157, 1158–59 (9th Cir.
22   1999).
23         Here, Petitioner filed a direct appeal of his case to the California Court of Appeal
24   and later filed a petition for review with the California Supreme Court. (Lodgments 4, 13.)
25   The California Supreme Court denied the petition on June 21, 2017. (Lodgment 14.) After
26   ninety days, on September 19, 2017, Petitioner’s conviction became final for the purposes
27   of AEDPA. See Bowen, 188 F.3d at 1158–59 (finding that because direct review of a
28   conviction includes the ninety-day period within which a petitioner could have filed a

                                                   5
                                                                               18-cv-02493-WQH-BGS
 1   petition for a writ of certiorari from the United States Supreme Court). The statute of
 2   limitations for federal habeas corpus began to run on September 20, 2017, the day after the
 3   judgment became final. See 28 U.S.C. § 2244(d)(1)(A); see also Corjasso v. Ayers, 278
 4   F.3d 874, 877 (9th Cir. 2002) (explaining that the one-year statute of limitations under
 5   AEDPA begins to run the day after the conviction becomes final). Petitioner had 365 days,
 6   until September 18, 2018, to file his federal habeas petition. However, the instant federal
 7   Petition was not constructively filed until October 24, 2018. (See ECF No. 1.) Thus, absent
 8   statutory or equitable tolling, the Petition is untimely on its face and must be dismissed.
 9   See Calderon, 128 F.3d at 1288 (AEDPA’s statute of limitations may be subject to both
10   statutory and equitable tolling).
11             2. Statutory Tolling
12         AEDPA’s statutory tolling provision suspends the one-year statute of limitations
13   period for the amount of time a “properly filed application for State post-conviction or
14   other collateral review” is pending in state court. 28 U.S.C. § 2244(d)(2); Nino v. Galaza,
15   183 F.3d 1003, 1005 (9th Cir. 1999), overruled on other grounds by Carey v. Saffold, 536
16   U.S. 214 (2002). A petitioner “bears the burden of proving that the statute of limitations
17   was tolled.” Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir. 2010). State habeas petitions filed
18   after the one-year statute of limitations has expired do not revive the statute of limitations
19   and have no tolling effect. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003)
20   (“section 2244(d) does not permit the reinitiation of the limitations period that has ended
21   before the state petition was filed”).
22         Petitioner did not file any state habeas corpus petitions. (See Lodgments.) Thus,
23   Petitioner is not entitled to any statutory tolling and the one-year statute of limitations
24   period expired on September 19, 2018. Unless Petitioner can establish he is entitled to
25   equitable tolling, his Petition is untimely.
26             3. Equitable Tolling
27         In addition to statutory tolling, AEDPA’s one-year statute of limitations may be
28   subject to equitable tolling in appropriate cases. Holland v. Florida, 560 U.S. 631, 645

                                                    6
                                                                                18-cv-02493-WQH-BGS
 1   (2010). However, the threshold necessary to trigger equitable tolling is high and, thus, it
 2   is not available in most cases. Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010).
 3   Petitioner bears a heavy burden to prove an entitlement to equitable tolling, “lest the
 4   exceptions swallow the rule.” Id. (internal quotation marks omitted). To be entitled to
 5   equitable tolling, a habeas petitioner has the burden to establish two elements: (1) “he has
 6   been pursuing his rights diligently,” and (2) “some extraordinary circumstance stood in his
 7   way.” Holland, 560 U.S. at 649 (citing Pace, 544 U.S. at 418); see also Lawrence v.
 8   Florida, 549 U.S. 327, 335 (2007) (same). The failure to file a timely petition must be the
 9   result of external forces, not the result of the petitioner’s lack of diligence. Miles v. Prunty,
10   187 F.3d 1104, 1107 (9th Cir. 1999). “Determining whether equitable tolling is warranted
11   is a ‘fact-specific inquiry.’” Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (quoting
12   Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)).
13         Here, Respondent argues Petitioner is not entitled to equitable tolling because “[t]he
14   factual predicates for his claims were known to him since the filing of the petition for
15   review (Lodgment 13), since all he has done in these federal proceedings is attach copies
16   of the petition for review, and the decision of the California Court of Appeal as the basis
17   for his claims in this Court.” (ECF No. 6-1 at 3.)
18         In what appears to be a letter appended to final pages of his Petition, Petitioner states
19   that the Petition “may be late” because he has “been moved to four different prisons within
20   the past two and a half years and my legal papers did not arrive with me, causing delay in
21   getting my petition in on time.” (ECF No. 1 at 154.) He does not specify the dates he was
22   relocated to the various facilities, how long he was without access to his legal materials,
23   when he gained access to his legal materials, or whether he requested his materials during
24   that time. (See id.); see Lott v. Mueller, 304 F.3d 918, 925 (9th Cir. 2002) (a “temporary
25   deprivation of an inmate’s legal materials does not, in all cases, rise to a constitutional
26   deprivation.”); Hartley v. Hall, 335 F. App’x 686, 687 (9th Cir. 2009) (“there must be a
27   causal link between lateness and the extraordinary circumstances”).
28

                                                    7
                                                                                  18-cv-02493-WQH-BGS
 1         While the Ninth Circuit has held that “a complete lack of access to a legal file may
 2   constitute an extraordinary circumstance”, Petitioner has not demonstrated that a complete
 3   lack of access to his legal file made timely filing impossible. Ramirez v. Yates, 571 F.3d
 4   993, 998 (9th Cir. 2009) (discussing Espinoza-Matthews v. California, 432 F.3d 1021,
 5   1027–28 (9th Cir. 2005), which held equitable tolling was appropriate when petitioner was
 6   deprived of his legal papers for eleven months despite his diligence and had only one month
 7   to file). Additionally, he has failed to show that he diligently pursued his right to obtain
 8   his legal papers. See Rodriguez v. Evans, No. C 05 4560 JP PR, 2007 WL 951820, at *6
 9   (N.D. Cal. Mar. 28, 2007) (no equitable tolling when petitioner had access to his legal
10   materials two months prior to the expiration of AEDPA’s one-year limitations period and
11   did not allege that he was denied access to his legal materials despite his requests). Finally,
12   Petitioner did not oppose Respondent’s Motion to Dismiss and thus failed to address why
13   he should be entitled to equitable tolling given Respondent’s assertion to the contrary. (See
14   docket.)    When given an opportunity to explain the circumstances surrounding the
15   untimeliness of his Petition, he declined to do so. Accordingly, the Court concludes that
16   Petitioner has not established facts demonstrating he is entitled to equitable tolling. See
17   Espinoza-Matthews, 432 F.3d at 1026 (petitioner “bears the burden of showing that
18   equitable tolling is appropriate”).
19              4. Miscarriage of Justice Exception
20         Under the “fundamental miscarriage of justice” exception to the AEDPA limitation
21   period, a habeas petitioner may pursue constitutional claims on the merits “notwithstanding
22   the existence of a procedural bar to relief.” McQuiggin v. Perkins, 569 U.S. 383, 392
23   (2013). In rare and extraordinary circumstances, a plea of actual innocence can serve as a
24   gateway through which a petitioner may pass to overcome the one-year statute of
25   limitations applicable to federal habeas petitions under AEDPA. Id. at 386; see also Lee
26   v. Lampert, 653 F.3d 929, 934–37 (9th Cir. 2011) (en banc). To show actual innocence,
27   the petitioner must meet the threshold requirement set forth in Schlup v. Delo, 513 U.S.
28   298 (1995). This requires a petitioner to “support his allegations of constitutional error

                                                    8
                                                                                18-cv-02493-WQH-BGS
 1   with new reliable evidence―whether it be exculpatory scientific evidence, trustworthy
 2   eyewitness accounts, or critical physical evidence―that was not presented at trial.” Id. at
 3   324. Further, a petitioner must “persuade[ ] the district court that, in light of the new
 4   evidence, no juror, acting reasonably, would have voted to find him guilty beyond a
 5   reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting Schlup, 513 U.S. at 329 [noting
 6   the miscarriage of justice exception only applies to cases in which new evidence shows “it
 7   is more likely than not that no reasonable juror would have convicted the petitioner”]).
 8   This exacting standard “permits review only in the extraordinary case, but it does not
 9   require absolute certainty about the petitioner’s guilt or innocence.” Larsen v. Soto, 742
10   F.3d 1083, 1095 (9th Cir. 2013). Critically, “actual innocence,” for purposes of Schlup,
11   “means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523
12   U.S. 614, 623 (1998).
13         Here, Petitioner does not argue that he was “actually innocent” of the crimes for
14   which he was convicted. (See ECF No. 1 [raising claims of procedural due process
15   violations and ineffective assistance of counsel].) Further he has presented no new
16   evidence that warrants such a finding. Thus, Petitioner is not entitled to tolling pursuant to
17   the actual innocence exception.
18             5. Conclusion
19         The Petition is not timely under 28 U.S.C. § 2244(d)(1). As discussed above,
20   statutory tolling does not render the Petition timely, as Petitioner never filed a state habeas
21   petition, and Petitioner has not met the heavy burden to prove he is entitled to equitable
22   tolling. Further, he does not claim to fall within the miscarriage of justice exception. Thus,
23   the Petition is barred as untimely under AEDPA’s statute of limitations and must be
24   dismissed.
25      III.   CONCLUSION AND RECOMMENDATION
26         For the reasons stated above, IT IS HEREBY RECOMMENDED the Court issue
27   an Order: (1) approving and adopting this Report and Recommendation; and
28   (2) GRANTING Respondent’s Motion to Dismiss the Petition (ECF No. 6); and

                                                    9
                                                                                18-cv-02493-WQH-BGS
 1   (3) directing that judgment be entered dismissing the Petition.
 2         IT IS HEREBY ORDERED that no later than February 25, 2020, any party to this
 3   action may file written objections with the Court and serve a copy on all parties. The
 4   document should be captioned “Objections to Report and Recommendation.”
 5         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
 6   the Court and served on all parties by March 3, 2020.
 7         The parties are advised that failure to file objections within the specified time may
 8   waive the right to raise those objections on appeal of the Court’s order. Wilkerson v.
 9   Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
10   (9th Cir 1991)).
11   Dated: February 4, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                             18-cv-02493-WQH-BGS
